Citation Nr: 0913961	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Service connection for cause of death.  

2.  Basic eligibility for non-service-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The decedent had service as a recognized guerrilla from March 
1945 to August 1945, and served in the Regular Philippine 
Army from August 1945 to May 1946.  He died in March 1997.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
above, which denied entitlement to service connection for 
cause of death, non-service-connected death pension, and 
accrued benefits.  

Based upon the service reported above, it appears that the 
decedent did not meet the requirements to qualify as a 
veteran under the laws and regulations governing many VA 
benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41 (2008).  Nevertheless, for the purpose of 
the present decision, we will address him as "the Veteran."

On her March 2005 substantive appeal, via VA Form 9, the 
appellant indicated that she wished to testify before a 
Veterans Law Judge at a hearing at the local RO.  A Travel 
Board hearing was scheduled for July 2006 and notice of the 
hearing was sent to the appellant's address of record in May 
2006; however, she did not appear for the scheduled hearing.  
The Board, then, finds that all due process has been 
satisfied with respect to the appellant's right to a hearing.  


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 1997.  According to the 
official certificate of death, the immediate cause of death 
was cardio-respiratory arrest, with a fatal cardiovascular 
accident listed as the antecedent cause and hypertension 
listed as the underlying cause.  

2. At the time of his death, the Veteran did not have any 
service-connected disabilities.  

3.  No competent medical or lay evidence has been submitted 
or identified to demonstrate that the Veteran's death was 
related to his military service.  

4.  In August 2004, the National Personnel Records Center 
certified that the Veteran had recognized guerrilla service 
from March 1945 to August 1945, and service in the Regular 
Philippine Army from August 1945 to May 1946.

5.  At the time of his death, the Veteran did not have any 
service-connected disabilities, and he did not have any 
pending claims for VA benefits.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309, 3.310, 3.312 (2008).

2.  The criteria for eligibility for VA non-service-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2008).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209); argued Dec. 8, 2008.

The appellant filed her original claim for death benefits, on 
VA Form 21-534, in July 2004.  The VCAA duty to notify was 
satisfied subsequent to the initial RO decision, by way of a 
letter sent to the appellant in June 2006 which fully 
addressed all required notice elements.  The letter informed 
the appellant of what evidence was required to substantiate 
her claims, including the alternative types of evidence which 
can be submitted to show that the Veteran served in a regular 
component of the active military, naval, or air service of 
the United States Armed Forces.  The June 2006 letter also 
detailed the appellant's and VA's respective duties for 
obtaining evidence, and, although no longer required, 
requested the appellant submit evidence and/or information in 
her possession to the RO.

Although the 2006 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant was advised of her opportunities to submit 

evidence in support of her claim by way of a July 2004 letter 
from the RO, as well as December 2004 statement of the case 
(SOC) (mailed in January 2005) which provided an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims and given ample time to respond.  In addition, the 
RO readjudicated the case by way of an SSOC issued in April 
2005.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal, as the timing error did not affect the essential 
fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claims.  The RO has 
obtained the decedent's service treatment records and death 
certificate, and also obtained verification of his military 
service from the National Personnel Records Center (NPRC).  
It appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims in appeal.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To whatever extent there was error in the VCAA notice, the 
presumption of prejudicial error as to such notice under 
Sanders v. Nicholson, supra, has been rebutted by the 
thorough and clear submissions by the appellant and her 
representative in this case, showing their understanding of 
the issues on appeal.  See, e.g., Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was convinced that appellant 
and representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the 
denial of these claims renders any such concerns moot.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 429-430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Cause of Death

Under 38 U.S.C.A. § 1110 (West 2002), a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive 

basis for certain chronic disabilities, including 
cardiovascular disease and hypertension, when manifested to a 
compensable degree within a prescribed period of time after 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the Veteran 
died on March [redacted], 1997, due to cardio-respiratory arrest, 
which was listed as the immediate cause of the death.  The 
death certificate also lists a fatal cardiovascular accident 
as the antecedent cause of death, with hypertension listed as 
the underlying cause of death.  At the time of his death, he 
had no service-connected disabilities and there were no 
pending claims for service connection.  The appellant 
contends that service connection for cause of death is 
warranted because the decedent served with the American 
Forces during World War II.  After carefully reviewing the 
evidence of record, the Board finds the preponderance of the 
evidence is against the grant of service connection for cause 
of death.

At the outset, the Board notes there is no competent medical 
evidence of record which shows the decedent manifested 
cardio-respiratory or cardiovascular problems, including 
hypertension, during his recognized guerrilla service or his 
Philippine Army service, or within one year thereafter.  
There is also no allegation or documentation indicating that 
the Veteran was ever a prisoner of war (POW).  Indeed, the 
evidentiary record contains an Affidavit for Philippine Army 
Personnel, executed by the Veteran in April 1946, wherein he 
certified that he had not incurred any wounds or illnesses 
during service.  In addition, the appellant has not submitted 
or identified any post-service medical evidence which shows 
that the Veteran manifested cardio-respiratory or 
cardiovascular problems during the first year after his 
recognized service.  In fact, the Board notes there is no 
evidence which documents the date of onset of the Veteran's 
cardio-respiratory or cardiovascular problems.  

Despite the lack of evidence showing the onset of the 
diseases that caused the Veteran's death, the Board notes 
there is no competent medical evidence which suggests that 
his cardio-respiratory or cardiovascular problems were 
incurred during his service or during the first post-service 
year.  In this regard, the Board notes that the physician who 
certified the Veteran's death certificate did not identify 
the interval between the onset of these disabilities and the 
decedent's death.  In fact, the certifying physician noted 
that he did not "attend" or treat the deceased before his 
death.  In evaluating this claim, the Board also notes there 
is no competent lay evidence of record which provides 
material and relevant facts as to the onset of the Veteran's 
disabilities.  In sum, the Board finds there is no competent 
medical or lay evidence of record which shows that the 
decedent's cardio-respiratory and/or cardiovascular problems, 
including hypertension, were incurred during service or 
during the first post-service year.  As a result, service 
connection for cause of death cannot be granted.  

The Board recognizes the appellant sincerely believes the 
Veteran's death was caused by some event or illness which 
resulted from service.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that a claimant's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, the diseases which caused the 
Veteran's death require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  
Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent and 
probative evidence to warrant a favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the Veteran's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.



B.  Non-Service-Connected Death Pension

The appellant is also seeking entitlement to non-service-
connected death pension benefits based upon the Veteran's 
military service.  

As noted in the Introduction, above, the Veteran had 
recognized guerrilla service and Regular Philippine Army 
service extending from January 1943 to January 1946.  He had 
no other recognized service, and is not shown by the record 
to have been a former POW.

Those categories of service did not qualify the Veteran for 
VA pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 
264 (1996), it was held that, under 38 U.S.C.A. § 107(a), 
certain service by a decedent before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines is deemed not to be active 
service for the purpose of granting non-service-connected 
benefits, including VA pension benefits, although such an 
individual might receive other types of VA benefits, e.g., 
service-connected benefits, where supported by the evidence.  
It was noted in Cacalda, supra, that this law had been held 
not to violate the United States Constitution, citing Quiban 
v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:


(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2008).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In July 
2004, the appellant filed a formal claim for entitlement to 
VA death pension benefits.  In support of her claim, the 
appellant submitted a Certificate of Honorable Discharge from 
the Philippine Army, dated May 1945, showing the Veteran 
enlisted in the Philippine Army in May 1943 and was honorably 
discharged in May 1945 for relief from active duty.  The 
appellant also submitted the Veteran's death certificate and 
Certificate of Naturalization, as well as a copy of their 
marriage contract.  


In August 2004, the National Personnel Records Center (NPRC) 
certified that the decedent had recognized guerrilla service, 
from March 1945 to August 1945, as well as service in the 
Regular Philippine Army, from August 1945 to May 1946.  

Based upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service which qualifies for VA benefits because 
none of those documents was issued by a United States 
military service department.  The Board has considered the 
Certificate of Honorable Discharge, which documents the 
Veteran's active service in the Philippine Army from May 1943 
to May 1945; however, that document was issued by the 
Philippine Army, and VA is not bound by Philippine Army or 
government determinations of service.  

Moreover, as noted, in August 2004, the NPRC certified that 
the Veteran had recognized guerrilla service from March 1945 
to August 1945, and this finding is binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  See Spencer v. West, 13 Vet. App. 376 (2000).  In 
this context, the Board notes that the NPRC also certified 
that the Veteran had service in the Regular Philippine Army; 
however, service in the Regular Philippine Army is not 
considered service which qualifies for VA benefits.  See 
38 C.F.R. § 3.40.  

Here, as in Cacalda, supra, the Veteran's recognized service 
falls into the service period category which expressly has 
been deemed not to be active military service for the purpose 
of receiving VA non-service-connected pension benefits.  In 
order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual with respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  Thus, the appellant is not entitled to VA death pension 
benefits, because it must be predicated upon the decedent's 
eligibility.  With his eligibility for pension lacking, so 
too is hers. 

The Board is sympathetic with the appellant's loss of her 
husband.  Unfortunately, however, she has provided no further 
evidence that would warrant a request for re-certification 
from the service department regarding the Veteran's military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Therefore, the Board finds that, although the decedent had 
recognized guerrilla service, that service is not considered 
to be "active military service" under 38 U.S.C.A. § 
101(24), and thus, the appellant is not eligible for the 
claimed non-service-connected pension.  See 38 U.S.C.A. § 
107(a); Cacalda v. Brown, supra.  As the law is dispositive 
in this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 
supra.

C.  Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
surviving spouse may be paid periodic monetary benefits to 
whichsuch veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000. (The Board notes in 
passing that 38 U.S.C.A. § 5121(a) was amended to remove a 
previous two-year limitation on the receipt of accrued 
benefits, effective for deaths occurring on or after December 
16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651.)

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation (DIC) 
by a surviving spouse shall include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 
3.152(b).


The Federal Circuit Court has made it clear that, in order to 
support a claim for accrued benefits, the Veteran must have 
had a claim pending at the time of his death for such 
benefits, or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the decedent died in March 1997.  Review of the 
record reveals the appellant filed an informal claim for 
death benefits, including accrued benefits, in June 2003; she 
then submitted a formal claim for death benefits, via VA Form 
21-534, in July 2004.  Therefore, the evidence shows the 
appellant did not submit her informal or formal claim for 
accrued benefits within one year of the Veteran's death.  
Moreover, at the time of theVeteran's death, he did not have 
any service-connected disabilities; nor did he have a claim 
for periodic VA benefits pending.  In fact, the Board notes 
there is no evidence which shows that, before his death, the 
decedent attempted to establish service connection for any 
disability that he believed was incurred in or aggravated by 
military service.  As a result, the Board finds the Vetean 
did not have any claims pending at the time of his death.  
See 38 C.F.R. § 3.160 (c), (d).

Therefore, because the Veteran did not have any service-
connected disabilities or any pending claims at the time of 
his death, the appellant is not legally entitled to accrued 
benefits.  See 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).  The law pertaining to eligibility for accrued 
benefits is dispositive of this issue, and therefore the 
appellant's claim must be denied because of the absence of 
legal entitlement under the law.  See Sabonis, supra.




ORDER

Service connection for cause of death is denied.  

Because the Veteran did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected death pension benefits is not 
established.

Entitlement to accrued benefits is denied, as a matter of 
law.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


